                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


DONALD A. PICKETT,

                      Plaintiff,

               v.                                           Case No. 19-cv-0059-bhl

DELANDA JONES,

                      Defendant.


                                   DECISION AND ORDER


       Plaintiff Donald A. Pickett is representing himself in this §1983 case. On April 19, 2019,

the Court screened Pickett’s amended complaint and allowed him to proceed against Defendant

Delanda Jones on claims under the First Amendment and the Religious Land Use and

Institutionalized Persons Act (RLUIPA) based on allegations that Defendant repeatedly refused to

address his complaints that kitchen staff was not providing him with a jail-approved vegan diet in

accordance with his religious beliefs. Dkt. No. 12 at 3. On December 23, 2019, Defendant filed

a summary judgment motion, which the Court denied without prejudice on September 29, 2020.

Dkt. Nos. 32, 43. The Court found that Defendant had either misunderstood or misstated the claim

that Pickett had been allowed to proceed on. Dkt. No. 43 at 5, 7. Accordingly, the Court allowed

Defendant to file a revised summary judgment motion to address whether her alleged refusal to

address her subordinates’ failure to provide Pickett with an approved diet violated Pickett’s free

exercise rights. Defendant supplemented her summary judgment motion on November 23, 2020.

Dkt. No. 48. That motion is fully briefed and ready for the Court’s decision.




         Case 2:19-cv-00059-BHL Filed 03/19/21 Page 1 of 7 Document 65
                                        BACKGROUND

       Pickett is no longer incarcerated, but at the time he filed his amended complaint, he was

incarcerated at the Racine County Jail. Dkt. No. 10 at 1. According to Defendant, Aramark

Correctional Services, LLC, provides food service to the jail. Dkt. No. 50 at ¶31. Defendant was

employed by Aramark as the Food Service Director at the jail while Pickett was incarcerated there.

Dkt. No. 34 at ¶2. She oversaw food production, food safety requirements, and the implementation

of dietician-approved nutrition requirements. Id. at ¶3.

       After arriving at the jail, Pickett asked to receive a vegan diet because of his religious

beliefs. Dkt. No. 10 at 2; Dkt. No. 34 at ¶10. Defendant does not dispute that the jail approved

Pickett’s request for a vegan diet. Dkt. No. 51 at 1. Once the jail approves an inmate’s request for

a religious diet, it is Aramark’s responsibility to implement that order. Id. at ¶35. Defendant

explains that Aramark has a policy and procedure for providing vegan inmates with nutritionally

appropriate food at every meal that does not contain any animal-derived ingredients. Dkt. No. 50

at ¶¶36, 39. Aramark does not offer or serve vegan inmates non-vegan food. Id. at ¶40. Defendant

explains that many food items may be served to a vegan inmate that might not be traditionally

understood as being vegan friendly. Id. at ¶46. For example, while cheese is not traditionally part

of a vegan diet because it is an animal-derived product, vegan-friendly cheese has become widely

available and is often used by Aramark. Id. at ¶¶47-48.

       Pickett asserts that he did not receive food consistent with his approved vegan diet. Dkt.

No. 58 at 1. Pickett explains that he regularly received milk, white bread, cake, honey, and eggs.

Id. at 2-3; Dkt. No. 56 at 3, 4. According to Pickett, on December 27, 2018, Defendant told him

via telephone that he could not have wheat bread because that was for juvenile inmates and that he

should eat the white bread. Dkt. No. 10 at 3. Pickett asserts that, the day before, Defendant made



                                                 2

          Case 2:19-cv-00059-BHL Filed 03/19/21 Page 2 of 7 Document 65
similar comments, telling him to eat what was sent to him or to not eat. Dkt. No. 10 at 3. Pickett

explains in his declaration that his contacts with Defendant were through an officer. Dkt. No. 40

at ¶¶3, 6. He would stand next to the officer who would be on the phone or radio; Pickett asserts

that he could hear everything Defendant said and he could hear everything the officer said to

Defendant. Id. at ¶6. According to Pickett, he skipped many meals and was placed in the position

of having to choose between eating food that violated his principles or not eating at all. Dkt. No

56 at 4.

           Defendant asserts that she had no personal interaction with Pickett and that she never spoke

directly to him. Dkt. No. 34 at ¶¶15-16. She also states that she never told him or anyone else that

he must eat what he is given or not eat at all. Id. at ¶¶16-17. While Pickett asserts that he wrote

many grievances on this issue, dkt. no. 10 at 3, Defendant asserts that she never received any of

them, dkt. no. 34 at ¶18. She also asserts that, pursuant to Aramark policy, Pickett received vegan

meals as indicated by his special diet order. Dkt. No. 50 at ¶59.

                                         LEGAL STANDARD

           Summary judgment is appropriate when the moving party shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). In deciding a motion for summary judgment, the Court must view the evidence

and draw all reasonable inferences in the light most favorable to the non-moving party. Johnson

v. Advocate Health & Hosps. Corp., 892 F.3d 887, 893 (7th Cir. 2018) (citing Parker v. Four

Seasons Hotels, Ltd., 845 F.3d 807, 812 (7th Cir. 2017)). In response to a properly supported

motion for summary judgment, the party opposing the motion must “submit evidentiary materials

that set forth specific facts showing that there is a genuine issue for trial.” Siegel v. Shell Oil Co.,

612 F.3d 932, 937 (7th Cir. 2010) (citations omitted). “The nonmoving party must do more than



                                                    3

             Case 2:19-cv-00059-BHL Filed 03/19/21 Page 3 of 7 Document 65
simply show that there is some metaphysical doubt as to the material facts.” Id. Summary

judgment is properly entered against a party “who fails to make a showing to establish the existence

of an element essential to the party’s case, and on which that party will bear the burden of proof at

trial.” Austin v. Walgreen Co., 885 F.3d 1085, 1087–88 (7th Cir. 2018) (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986)).

                                            ANALYSIS

       Pickett asserts that Defendant violated the First Amendment and/or RLUIPA when she

refused to remedy her staff’s failure to provide him with an approved vegan diet consistent with

his religious beliefs thereby placing him in the untenable position of having to eat food that violated

his religious beliefs or go hungry. Defendant asserts that she is entitled to summary judgment

because she and her staff provided Pickett with the vegan diet approved by the jail; therefore, there

was no substantial burden on his religious beliefs.

          To survive summary judgment on his First Amendment claim, Pickett had to submit

evidence from which a jury could reasonably find that Defendant unjustifiably placed a substantial

burden on his religious practices. Thompson v. Holm, 809 F.3d 376, 380 (7th Cir. 2016). “A

substantial burden ‘puts substantial pressure on an adherent to modify his behavior and to violate

his beliefs.’” Id. (quoting Thomas v. Review Bd., 450 U.S. 707, 717-18 (1981)). And “[a] burden

is unjustified if it is not reasonably related to a legitimate penological interest.” Id. (citations

omitted). The Seventh Circuit has “repeatedly held that forcing an inmate to choose between daily

nutrition and religious practice is a substantial burden.” Id. (collecting cases).

       Pickett asserts that he regularly received foods that were not vegan friendly, including eggs,

white bread, milk, cake, and honey, and that, as a result he had to regularly skip meals. Defendant

asserts that her staff provided Pickett with the vegan diet approved by the jail. She relies, in part,



                                                  4

          Case 2:19-cv-00059-BHL Filed 03/19/21 Page 4 of 7 Document 65
on a 25-day log that was kept after Pickett filed his lawsuit to establish that he received vegan-

friendly foods before he filed his lawsuit. Defendant insists that Pickett’s assertions about the food

he received are insufficient to create a dispute of material fact. Defendant is incorrect. Defendant

submits evidence of vegan-friendly menus and policies requiring adherence to those menus, but,

as Pickett points out, that evidence establishes only what food he should have received; it does not

establish what food he actually received. Further, evidence detailing foods Pickett was provided

after he filed his lawsuit is irrelevant to establishing what foods Pickett received before he filed

his lawsuit. Pickett has first-hand knowledge of the food he actually received, and the food he

describes—milk, eggs, honey—are not vegan-friendly.

       Defendant also asserts that Pickett is only speculating that the food he received was not

vegan-friendly. She explains that many foods that were once off-limits now come in vegan-

friendly forms. By way of example, she explains that the jail uses vegan-friendly cheese. But

cheese is not the only food Pickett complained about. He also complained about receiving white

bread, eggs, milk, and honey. Defendant has not offered evidence sufficient to preclude a jury

from finding that these foods, which Pickett says he regularly received, were always vegan-

friendly. Reasonable inferences must be drawn in the non-moving party’s favor, and without

additional information, a jury could reasonably conclude that the bread, eggs, milk, and honey that

Pickett claims to have received were not vegan-friendly.

       Defendant also asserts that she never received Pickett’s grievances nor did she ever talk to

Pickett about his complaints. While Pickett presented no evidence that Defendant received his

written grievances, he did describe two contacts with Defendant where he stood by a corrections

officer who radioed Defendant. Pickett asserts that he heard what the corrections officer said to

Defendant and he personally heard Defendant’s response. This evidence, which is based on



                                                  5

          Case 2:19-cv-00059-BHL Filed 03/19/21 Page 5 of 7 Document 65
Pickett’s personal knowledge of Defendant’s statements, is sufficient for a jury to conclude that

Defendant was aware of Pickett’s complaints that he was not receiving food consistent with his

approved diet. Defendant provides no evidence to support a conclusion that she followed up on

Pickett’s complaints after she was informed that he was not receiving vegan-friendly food.

       As the Food Services Director, it was Defendant’s responsibility to ensure that her staff

complied with policies enabling inmates like Pickett to receive nutritionally adequate food

consistent with their religious beliefs. Pickett has presented evidence that he informed her that her

staff was not adhering to those policies and that she did nothing about it. If a jury were to believe

Pickett’s version, it could reasonably conclude that her inaction substantially burdened his free

exercise rights. See Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995) (quoting Jones v. City

of Chicago, 856 F.2d 985, 992 (7th Cir.1988)) (holding that a supervisor may be liable if she knows

about the conduct and condones it or turns a blind eye for fear of what she might see).

       The Court also concludes that qualified immunity does not shield Defendant. “Qualified

immunity protects government officials from liability ‘insofar as their conduct does not violate

clearly established statutory or constitutional rights of which a reasonable person would have

known.’” Campbell v. Kallas, 936 F.3d 536, 545 (7th Cir. 2019) (quoting Estate of Clark v.

Waller, 865 F.3d 544, 549-50 (7th Cir. 2017)). It has long been clearly established that a prisoner’s

religious dietary practice is substantially burdened when he is forced to choose between his

religious practice and adequate nutrition. Thompson, 809 F.3d at 381. Because the evidence

supports an inference that Defendant’s inaction forced this choice on Pickett, qualified immunity

is unavailable.

       Finally, the Court agrees that Pickett’s RLUIPA claim must be dismissed. RLUIPA is a

federal statute that provides heightened protection to prisoners’ exercise of their religion.



                                                 6

          Case 2:19-cv-00059-BHL Filed 03/19/21 Page 6 of 7 Document 65
Sossamon v. Texas, 563 U.S. 277, 281 (2011). Under RLUIPA, a claimant may “assert a violation

of this chapter as a claim or defense in a judicial proceeding and obtain appropriate relief against

a government.” 42 U.S.C §2000cc-2(a). RLUIPA permits relief only against “governmental

bodies that receive federal funds and accept the conditions attached by the statute.” Id. (citing

Nelson v. Miller, 570 F.3d 868, 889 (7th Cir. 2009), abrogated on other grounds by Jones v.

Carter, 915 F.3d 1147 (7th Cir. 2019)). Defendant, who worked for a private corporation at the

relevant time, is not a governmental body, so she is entitled to summary judgment on Pickett’s

RLUIPA claim.

                                         CONCLUSION

       IT IS THEREFORE ORDERED that Defendant’s motion for summary judgment (Dkt.

No. 48) is GRANTED as to Pickett’s RLUIIPA claim and DENIED as to Pickett’s First

Amendment claim. The Court will schedule a telephonic status conference to discuss next steps.

       Dated at Milwaukee, Wisconsin this 19th day of March, 2021.

                                                     BY THE COURT:

                                                     s/ Brett H. Ludwig
                                                     Brett H. Ludwig
                                                     United States District Judge




                                                 7

          Case 2:19-cv-00059-BHL Filed 03/19/21 Page 7 of 7 Document 65
